Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), *128rendered April 15, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree (two counts), and sentencing him, as a second felony offender, to three concurrent terms of 4V2 to 9 years, unanimously affirmed.
The verdict was not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Issues of credibility and identification were properly presented to the jury and we find no reason to disturb its determination. Concur — Nardelli, J. P., Ellerin, Lerner, Buckley and Friedman, JJ.